Per Curiam.
There is no such thing as venue in regard to a hearing before referees. The court, however, will take care that the place of their meeting be not so chosen, as to be oppressive to the opposite party- No injury or inconvenience appears to have resulted to the defendant.
*188The .place of meeting was more convenient for him than in Albany county. It appears, also, that the parties met once, by consent, before the referees, in the county of Saratoga, (a)
Rule refused.

 The affidavit for a reference need not state where the venue is laid. Cleaveland v. Strong, 2 Cow. 448.